                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                                Case No. 17-cr-0325 (WMW/BRT)

                             Plaintiff,
                                                   FINAL ORDER OF FORFEITURE
       v.

Jason Allan Schmidt,

                             Defendant.


       WHEREAS, on June 29, 2018, this Court entered a Preliminary Order of

Forfeiture ordering Defendant Jason Allan Schmidt to forfeit property to Plaintiff United

States of America, pursuant to 18 U.S.C. § 2253(a);

       WHEREAS, beginning on June 13, 2019, the United States posted a Notice of

Forfeiture for at least 30 consecutive days on an official government Internet site

(www.forfeiture.gov), providing notice of the intention of the United States to dispose of

the property described below in accordance with law, and of the right of third parties to

petition the Court within 60 days of the first date of posting for a hearing to adjudicate

the validity of their alleged legal interest in the property; and

       WHEREAS, no petitions have been filed with the Clerk of Court and the time for

filing a petition has expired;

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     Plaintiff United States of America’s Motion for Final Order of Forfeiture,

(Dkt. 67), is GRANTED.
      2.      All right, title, and interest in the following property are hereby forfeited to

and vested in the United States, pursuant to 18 U.S.C. § 2253(a):

           a. An Apple iPhone 6 Plus with IMEI: 355877062400777;

           b. An Apple iPad Air with serial number DLXLF0CQFKYC;

           c. An Acer Aspire Netbook with serial number LUS650B41293208FD62525;

           d. A Duracell USB Flash Drive with serial number

              YTAN0011081913545317; and

           e. A Lexar USB Flash Drive with serial number AA7CEYKS53YEKRON.

      3.      The above-described property shall be disposed of by the United States in

accordance with law.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 16, 2019                                s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                              2
